DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive.  Lussier does teach the concept from the amended claim limitations.  This based on the Lussier teaching in Figure 4, (36) being one of the plurality of fiber wraps {(32), (34), (36)} that form the body {Figure 4 (31); Column 2 lines 7-15}.  Therefore, the examiner does not find persuasive the argument that (36) of Lussier is a separate element and not a fiber wrap of the body portion extending over the stiffener.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-9, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (U.S Patent 8,757,985) hereinafter Lussier in view of Pook et al. (U.S Patent 8,636,252) hereinafter Pook, Voleti et al. (U.S Pre-Grant Publication 20160032776) hereinafter Voleti, Foster et al. (U.S Pre-Grant Publication 20140079895) hereinafter Foster, and Yarker et al. (U.S Pre-Grant Publication 20160221271).
Regarding claim 1, Lussier teaches a gas turbine engine component (Column 1 lines 5-6), comprising: a tubular body section (Figure 4 (31)) including a plurality of fiber wraps encompassed within a matrix composition (Column 3 lines 20-38); and one or more integrally-formed stiffeners (Figure 4 (44), Column 2 lines 44-57) extending from an outer surface of the body section and in a component circumferential direction around the body section (Figure 4 (44), Column 1 lines 36-44), the stiffener including one or more fiber wraps  (Figure 4 (36)) of the plurality of fiber wraps of the body section (Figure 4, fiber wraps of body section are (32), (34), and (36); Column 2 lines 7-15) extending radially outwardly from the body section over a form (Figure 4 (46)) and to the body section from the form (Column 2 lines 44-67).
Lussier is silent regarding wherein the form is hollow.  Pook pertains to a composite structure having at least one integrally formed composite stiffener.  Pook teaches wherein the filler element (Figure 5 (38a/b)) is hollow (Figure 5 (48)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the filler element taught by Lussier to be hollow as taught by Pook.  One of ordinary skill in the art would be motivated to do so because various designs regarding the geometries, features, core fillers, and reinforcements of the stiffener have known effects regarding the strength and damage tolerance of the structure (Pook Column 5 lines 22-33).
Additionally, the combination of Lussier and Pook does not teach wherein one or more vent openings extend into the form to reduce a pressure differential between ambient conditions and an interior of the form.  Voleti pertains to a composite reinforcement ring.  Voleti teaches wherein one or more vent openings extend into the form to reduce a pressure differential between ambient conditions and an interior of the form (Figure 3A (94), [0030], the mounting access port would reduce the pressure differential in the same way).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have mounted engine accessory attachments to the reinforcement rings and to have ports in them for access as taught by Voleti and applied it to the form taught by the combination of Lussier and Pook.  One of ordinary skill in the art would be motivated to do so in order to maintain the structural integrity of the structural case wall by reducing the need to form mounting holes in it (Voleti [0032]).    
The combination of Lussier, Pook, and Voleti is silent regarding wherein the plurality fiber wraps each include: a plurality of axial tows oriented to extend in the component circumferential direction; and a plurality of first bias tows and a plurality of second bias tows braided with the plurality of axial tows.  Foster pertains to a composite fan containment case.  Foster teaches wherein the fiber wraps each include: a plurality of axial tows (Figure 4A (102)) oriented to extend in the component circumferential direction ([0003]); and a plurality of first bias tows (Figure 4 (104A)) and a plurality of second bias tows braided with the plurality of axial tows (Figure 4 (104B)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied the braid taught by Foster to  the one or more fiber wraps of the plurality of fiber wraps taught by Lussier.  One of ordinary skill in the art would be motivated to do so because it can improve the hoop strength which is important in a foreign object damage event (Foster [0034]).
The combination of Lussier, Pook, Voleti, and Foster teaches the gas turbine engine of claim 1 and wherein the stiffener extends continuously and unbroken around an entire may consist of multiple segments meaning the only alternative of one continuous piece is also taught).  The combination of Lussier, Pook, Voleti, and Foster does not explicitly teach wherein the plurality of axial tows are discontinuous along a circumferential length of the stiffener.  Yarker pertains to composite material construction including aerospace applications ([0004]).  Yarker teaches a fiber placement method where each tow to the form can be controlled independent of the other tows. For example, each tow can be individually started, stopped, cut, and/or restarted ([0007]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the construction method of Yarker including cutting tows, including axial tows, making the tows of the one or more fiber wraps of the plurality of fiber wraps of the combination of Lussier, Pook, Voleti, and Foster discontinuous along a circumferential length of the stiffener.  One of ordinary skill in the art would be motivated to do so in order to have tows form the desired geometry without flawing events occurring (Yarker [0037] and [0068]).       	  
Regarding claim 4, Lussier further teaches wherein the form (Figure 4 (46)) is one of a flyaway mandrel or a filler element (Column 2 lines 44-57, rings are constructed out of foam).
Regarding claim 5, Lussier further teaches wherein the filler element is formed from one of a potting compound or a foam material (Column 2 lines 44-57).
Regarding claim 8, the combination of Lussier, Pook, Violeti, Foster, and Yarker teaches the gas turbine engine component of claim 1 and wherein the stiffener has roughly a trapezoidal cross-section (Lussier Figure 4 (44), Column 2 lines 44-57).  Lussier does not precisely teach wherein the stiffener has a rounded triangular cross-section.  Pook pertains to a composite structure having at least one integrally formed composite stiffener.  Pook teaches wherein the stiffener has a rounded triangular cross-section (Figure 5 (34)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the shape of the stiffener taught by Lussier to be have the rounded triangular cross-section 
Regarding claim 9, Lussier teaches a fan containment case for gas turbine engine (Column 1 lines 5-6), comprising: a tubular body section (Figure 4 (31)) including a plurality of fiber wraps encompassed within a matrix composition (Column 3 lines 20-38); and one or more integrally-formed stiffeners (Figure 4 (44), Column 2 lines 44-57) extending from an outer surface of the body section and in a component circumferential direction around the body section (Figure 4 (44), Column 1 lines 36-44), the stiffener including one or more fiber wraps  (Figure 4 (36)) of the plurality of fiber wraps of the body section (Figure 4, fiber wraps of body section are (32), (34), and (36); Column 2 lines 7-15) extending radially outwardly from the body section over a filler element (Figure 4 (46)) and to the body section from the filler element (Column 2 lines 44-67).  
Lussier is silent regarding the plurality of fiber wraps each including: a plurality of axial tows oriented to extend in the component circumferential direction; and a plurality of first bias tows and a plurality of second bias tows braided with the plurality of axial tows.  Foster pertains to a composite fan containment case.  Foster teaches wherein the plurality of fiber wraps each including: a plurality of axial tows (Figure 4A (102)) oriented to extend in the component circumferential direction ([0003]); and a plurality of first bias tows (Figure 4 (104A)) and a plurality of second bias tows braided with the plurality of axial tows (Figure 4 (104B)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied the braid taught by Foster to the one or more fiber wraps of the plurality of fiber wraps taught by Lussier.  One of ordinary skill in the art would be motivated to do so because it can improve the hoop strength which is important in a foreign object damage event (Foster [0034]).
The combination of Lussier and Foster is silent regarding wherein the filler element is hollow.  Pook pertains to a composite structure having at least one integrally formed composite stiffener.  Pook teaches wherein the filler element (Figure 5 (38a/b)) is hollow (Figure 5 (48)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the filler element taught by Lussier to be hollow as taught by Pook.  One of ordinary skill in the art would be motivated to do so because various designs regarding the geometries, features, core fillers, and reinforcements of the stiffener have known effects regarding the strength and damage tolerance of the structure (Pook Column 5 lines 22-33).
Additionally, the combination of Lussier, Foster, and Pook does not teach wherein one or more vent openings extend into the filler element to reduce a pressure differential between ambient conditions and an interior of the form.  Voleti pertains to a composite reinforcement ring.  Voleti teaches wherein one or more vent openings extend into the form to reduce a pressure differential between ambient conditions and an interior of the form (Figure 3A (94), [0030], the mounting access port would reduce the pressure differential in the same way).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have mounted engine accessory attachments to the reinforcement rings and to have ports in them for access as taught by Voleti and applied it to the construction taught by the combination of Lussier, Foster, and Pook.  One of ordinary skill in the art would be motivated to do so in order to maintain the structural integrity of the structural case wall by reducing the need to form mounting holes in it (Voleti [0032]).  
The combination of Lussier, Pook, Voleti, and Foster further teaches wherein the stiffener extends continuously and unbroken around an entire circumference of the tubular body section (Lussier Figure 2 shows a continuous stiffener structure, also Column 2 lines 44-57 teaches it may consist of multiple segments meaning the only alternative of one continuous piece is also taught).  The combination of Lussier, Pook, Voleti, and Foster does not explicitly 
Regarding claim 11, Lussier further teaches wherein the filler element is formed from one of a potting compound or a foam material (Column 2 lines 44-57).
Regarding claim 14, the combination of Lussier, Pook, Violeti, Foster, and Yarker teaches the gas turbine engine component of claim 9 and wherein the stiffener has roughly a trapezoidal cross-section (Lussier Figure 4 (44), Column 2 lines 44-57).  Lussier does not precisely teach wherein the stiffener has a rounded triangular cross-section.    Pook pertains to a composite structure having at least one integrally formed composite stiffener.  Pook teaches wherein the stiffener has a rounded triangular cross-section (Figure 5 (34)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the shape of the stiffener taught by Lussier to be have the rounded triangular cross-section taught by Pook.  One of ordinary skill in the art would be motivated to do so because various designs regarding the geometries, features, core fillers, and reinforcements of the stiffener have known effects regarding the strength and damage tolerance of the structure (Pook Column 5 lines 22-33).
Regarding claim 15, Lussier teaches a gas turbine engine (Column 1 line 61), comprising: a turbine section (Column 1 lines 62-63); and a fan section operably connected to the turbine section (Column 2 lines 2-3), including a fan (Column 1 lines 62-63); and a fan containment case surrounding the fan (Column 1 lines 65-67), the fan containment case including: a tubular body section (Figure 4 (31)) including a plurality of fiber wraps encompassed within a matrix composition (Column 3 lines 20-38); and one or more integrally-formed stiffeners (Figure 4 (44), Column 2 lines 44-57) of the plurality of fiber wraps of the body section (Figure 4, fiber wraps of body section are (32), (34), and (36); Column 2 lines 7-15) extending from an outer surface of the body section and in a component circumferential direction around the body section (Figure 4 (44), Column 1 lines 36-44), the stiffener including one or more fiber wraps  (Figure 4 (36)) extending radially outwardly from the body section over a filler element (Figure 4 (46)) and to the body section from the filler element (Column 2 lines 44-67).  
Lussier is silent regarding the plurality of fiber wraps each including: a plurality of axial tows oriented to extend in the component circumferential direction; and a plurality of first bias tows and a plurality of second bias tows braided with the plurality of axial tows.  Foster pertains to a composite fan containment case.  Foster teaches wherein the plurality of fiber wraps each including: a plurality of axial tows (Figure 4A (102)) oriented to extend in the component circumferential direction ([0003]); and a plurality of first bias tows (Figure 4 (104A)) and a plurality of second bias tows braided with the plurality of axial tows (Figure 4 (104B)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied the braid taught by Foster to the one or more fiber wraps of the plurality of fiber wraps taught by Lussier.  One of ordinary skill in the art would be motivated to do so because it can improve the hoop strength which is important in a foreign object damage event (Foster [0034]).
The combination of Lussier and Foster is silent regarding wherein the filler element is hollow.  Pook pertains to a composite structure having at least one integrally formed composite 
Additionally, the combination of Lussier, Foster, and Pook does not teach wherein one or more vent openings extend into the filler element to reduce a pressure differential between ambient conditions and an interior of the form.  Voleti pertains to a composite reinforcement ring.  Voleti teaches wherein one or more vent openings extend into the form to reduce a pressure differential between ambient conditions and an interior of the form (Figure 3A (94), [0030], the mounting access port would reduce the pressure differential in the same way).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have mounted engine accessory attachments to the reinforcement rings and to have ports in them for access as taught by Voleti and applied it to the construction taught by the combination of Lussier and Pook.  One of ordinary skill in the art would be motivated to do so in order to maintain the structural integrity of the structural case wall by reducing the need to form mounting holes in it (Voleti [0032]).       
The combination of Lussier, Pook, Voleti, and Foster further teaches wherein the stiffener extends continuously and unbroken around an entire circumference of the tubular body section (Lussier Figure 2 shows a continuous stiffener structure, also Column 2 lines 44-57 teaches it may consist of multiple segments meaning the only alternative of one continuous piece is also taught).  The combination of Lussier, Pook, Voleti, and Foster does not explicitly teach wherein the plurality of axial tows are discontinuous along a circumferential length of the stiffener.  Yarker pertains to composite material construction including aerospace applications 
Regarding claim 17, Lussier further teaches wherein the filler element is formed from one of a potting compound or a foam material (Column 2 lines 44-57).
Regarding claim 20, the combination of Lussier, Pook, Violeti, Foster, and Yarker teaches the gas turbine engine component of claim 15 and wherein the stiffener has roughly a trapezoidal cross-section (Lussier Figure 4 (44), Column 2 lines 44-57).  Lussier does not precisely teach wherein the stiffener has a rounded triangular cross-section.  .  Pook pertains to a composite structure having at least one integrally formed composite stiffener.  Pook teaches wherein the stiffener has a rounded triangular cross-section (Figure 5 (34)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the shape of the stiffener taught by Lussier to be have the rounded triangular cross-section taught by Pook.  One of ordinary skill in the art would be motivated to do so because various designs regarding the geometries, features, core fillers, and reinforcements of the stiffener have known effects regarding the strength and damage tolerance of the structure (Pook Column 5 lines 22-33).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                    

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745